We are in full accord with the reasoning and conclusions of the opinion filed by Vice-Chancellor Backes in the court of chancery; and the decree is therefore affirmed.
We do not find it necessary, in reaching this conclusion, to consider the soundness of the view stated by the author of Perryon Trusts (7th ed.) 177, and incorporated in the opinion, that, although the depositor's conduct or course of dealing "may bring to the notice of the bank circumstances which would enable it to know that he is violating his trust, such circumstances do not impose upon the bank the duty or give it the right to institute any inquiry into the conduct of its customer, in order to protect those for whom the customer may hold the fund, but between whom and the bank there is no privity," and we therefore express no opinion thereon.
Decree affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None.